          Case 2:18-cv-01011-DSC Document 42 Filed 04/01/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WESTERN STAR HOSPITAL                          )
AUTHORITY INC.,                                )
                                               )
                       Plaintiff,              )       CIVIL ACTION NO. 18-1011
                                               )
         v.                                    )       JUDGE CERCONE
                                               )
UNITED STATES DEPARTMENT OF                    )       (Electronically Filed)
VETERANS AFFAIRS,                              )
                                               )
                       Defendant.              )

                            MOTION FOR SUMMARY JUDGMENT

       Defendant, the United States Department of Veterans Affairs, by and through its undersigned

Counsel, pursuant to Rule 56(a) of the Federal Rules of Civil Procedure, respectfully moves the

Court to issue an Order entering summary judgment in Defendant’s favor and against Plaintiff. A

Brief in support of this Motion, together with a Concise Statement of Material Facts and an Appendix

of Exhibits, are being filed simultaneously herewith, and are incorporated herein by reference.

       WHEREFORE, Defendant respectfully requests that the Court issue an Order granting

summary judgment in Defendant’s favor and against Plaintiff.     A proposed Order is attached.
Case 2:18-cv-01011-DSC Document 42 Filed 04/01/19 Page 2 of 3



                                 Respectfully submitted,


                                 SCOTT W. BRADY
                                 United States Attorney

                                 /s/ Karen Gal-Or
                                 KAREN GAL-OR
                                 Assistant U.S. Attorney
                                 Joseph F. Weis, Jr. U. S. Courthouse
                                 700 Grant Street, Suite 4000
                                 Pittsburgh, PA 15219
                                 (412) 894-7326
                                 Karen.GalOr@usdoj.gov
                                 PA ID No. 317258

                                 /s/ Jill L. Locnikar
                                 JILL L. LOCNIKAR
                                 Assistant U.S. Attorney
                                 Joseph F. Weis, Jr. U. S. Courthouse
                                 700 Grant Street, Suite 4000
                                 Pittsburgh, PA 15219
                                 (412) 894-7429
                                 Jill.Locnikar@usdoj.gov
                                 PA ID No. 85892
         Case 2:18-cv-01011-DSC Document 42 Filed 04/01/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 1st day of April, 2019, a copy of the within MOTION FOR

SUMMARY JUDGMENT was served via electronic filing (CM/ECF) and/or first-class mail upon

the following:

                                      Richard J. Perr, Esq.
                                    Phinorice J. Boldin, Esq.
                                     Laura A. Seider, Esq.
                                       Tenn Penn Center
                                 1801 Market Street, Suite 1100
                                    Philadelphia, PA 19103
                                      Counsel for Plaintiff

                                       Counsel for Plaintiff


                                                               /s/Karen Gal-Or
                                                               KAREN GAL-OR
                                                               Assistant U.S. Attorney

                                                               /s/ Jill L. Locnikar
                                                               JILL L. LOCNIKAR
                                                               Assistant U.S. Attorney
